The record presents an issue of fact which cannot be determined on a motion for summary judgment concerning the meaning to be attributed to the option warrants. Judgment reversed, without costs, and the order, to the extent that it denies the plaintiff’s motion for summary judgment, affirmed and, to the extent that it grants the defendant’s cross-motion for summary judgment dismissing the complaint, reversed and the cross-motion denied. Present — Martin, P. J., O’Malley, Glennon, Untermyer and Dore, JJ.; Glennon and Dore, JJ., dissent and vote to affirm.